BENEDICT, District Judge.
The motion made in this cause fo set aside the sale of the vessel cannot be granted. The delay of nearly three months before making the application is too great. Applications of this character must be promptly made. Here the applicant had xull knowledge of the proceedings against the boat and of her sale, and no valid excuse ..or the delay has been offered.
Furthermore, the parties cannot be put back into the same position they were before. The boat has since the sale been largely repaired, and the interest of parties in the boat has been changed by an assignment of a mortgage which covered this as well as other boats.
Finally, the proceeds of the sale have been distributed, and with full knowledge of the proceedings on the part of the applicant.
Under such circumstances there is no ground on which to justify the setting aside a judicial sale regularly made; and, the motion must be denied.